PER CURIAM
Appellant seeks reversal of a circuit court order committing her to the Oregon Health Authority for a period not to exceed 180 days. See ORS 426.130 (providing for involuntary commitment of “a person with mental illness”); ORS 426.005(f) (defining person with “mental illness”). Appellant asserts that the court erred by denying her motion to dismiss the case after she was detained on a physician’s hold for more than five judicial days without a hearing. See ORS 426.232 (a licensed practitioner may cause a person to be detained or hospitalized, but “under no circumstances may the person be held for longer than five judicial days”). The state concedes that the court erred. See State v. A. E. B., 196 Or App 634, 635, 106 P3d 647 (2004) (circuit court erred by denying the appellant’s motion to dismiss civil commitment case, where commitment hearing was not held within five judicial days of when the appellant was detained on a physician’s hold). We agree with the parties and, therefore, reverse.
■Reversed.